In an action by a married woman against a life insurance company to recover money paid by her on a loan alleged to have been made by the company solely to her husband, where it appears that the property conveyed to secure the loan was owned solely by the husband, that he procured from the lender a life-insurance policy naming the wife as beneficiary, that the wife assigned to the lender her interest in the policy as further security for the debt, and the husband and wife both testified that the loan was made solely to the husband with full knowledge of the lender's agent, and that the sums sought to be recovered were paid on the debt by the wife from her own funds, and such evidence was in conflict with the defendant's evidence, the issue as to the plaintiff's alleged suretyship should have been submitted to the jury, *Page 40 
and the court erred in directing a verdict for the defendant. See Carlton v. Moultrie Banking Co., 170 Ga. 185
(152 S.E. 484); Ross v. Durrence, 173 Ga. 457 (160 S.E. 370);  Allmond v. Mount Vernon Bank, 53 Ga. App. 565, 567
(186 S.E. 581); Lovett v. Arnall Merchandise Co., 182 Ga. 356
(185 S.E. 315); Richardson v. C. I. T. Corp., 60 Ga. App. 780,  793 (5 S.E.2d 250).
Judgment reversed. Sutton, P. J.,concurs.
                         DECIDED APRIL 15, 1944.